DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9 July 2022 and 14 July 2022 have considered by the examiner. The latter disclosure required reopening of prosecution and a new grounds for rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 32, 35-38, and 40-42, are rejected under 35 U.S.C. 103 as being unpatentable over Kursun et al., USPN 2020/0068031, in view of Cidon et al., USPN 2019/0028509, supplied to the office by applicant in the IDS filed 14 July 2022.
With regard to claims 1 and 42, Kursun discloses a method including obtaining first data related to digital activities performed with a first account (0023) on a first channel (email, 0026, 0049) that is accessible to employees of an enterprise (0022), and second data related to digital activities performed with a second account (0023) on a second channel (text message, 0026, 0049) that is accessible to the employees (0022), wherein the first and second channels are representative of different forums through which the employees are able to communicate (0028), determining that the first account and second account are used by a given employee (0028), generating a profile for the given employee based on digital activities performed with the first account on the first channel and digital activities performed with the second account on the second channel (unified user profile), so as to develop an understanding of behavior of the given employee across different channels (0028, 0029), obtaining, in real time, data related to digital activities performed on the first and second channels by the first and second sets of accounts (0048), applying the profile to the obtained data to identify a digital activity that is performed with the first account or the second account (0061), and establishing a likelihood of compromise based on a comparison of the digital activity to the profile (confidence levels, 0063, 0064), wherein when the digital activity is performed with the first account, the digital activity is compared to the digital activities performed with the first account on the first channel (0009, 0049), and-2-Docket No.: 135237-8006.USO1(PATENT) wherein when the digital activity is performed with the second account, the digital activity is compared to the digital activities performed with the second account on the second channel (0066). Kursun does not specifically disclose that the generated profile includes a set of additional accounts that at least one of the first account and second account communicate with, and a frequency with which the given employee communicates with at least some of those additional accounts or that the generated profile includes a role of the given employee within the enterprise. Cidon discloses a method for identifying detecting a compromised account (0019) similar to that of Kursun, and further discloses the generated profile includes a set of additional accounts that at least one of the first account and second account communicate with, and a frequency with which the given employee communicates with at least some of those additional accounts (0021), and that a profile might include an employee role within the enterprise (0028). It would have been obvious for one of ordinary skill in the art, before the instant effective date of filling, to implement the employee role and communication frequency of Cidon as part of the profile of Kursun, for the motivation of increased data protection and determination of high risk users and data, a stated motivation of Cidon (0027, 0028), Kurson (0056).
With regard to claim 2, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Kursun further discloses assigning an identifier to the first and second accounts (signature marker, 0007). The motivation to combine remains the same as outlined above.
With regard to claim 3, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Kursun further discloses the identifier is a deterministic identifier that is assigned to the first and second accounts based on identifiable information included in the first and second data (communication pattern of the user, 0007). The motivation to combine remains the same as outlined above.
With regard to claim 4, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Kursun further discloses the identifier is a probabilistic identifier that is assigned to the first and second accounts based on signals included in the first and second data that are indicative of similar behavior (communication pattern of the user, 0007). The motivation to combine remains the same as outlined above.
With regard to claim 5, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Kursun further discloses establishing, via a first application programming interface, a connection with a first datastore that is associated with the first channel (data source, database, data archive), and downloading, from the first datastore via the first application programming interface, the first data into a local processing environment (0025, 0009). The motivation to combine remains the same as outlined above.
With regard to claims 6-8, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Kursun further discloses one of the monitored channels can be email (collaboration, 0026, 0049), and one of the monitored channels can be text messaging systems (communication, 0026, 0049). The motivation to combine remains the same as outlined above.
With regard to claim 10, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Kursun further discloses the activities can be sing-on events (0026, 0068). The motivation to combine remains the same as outlined above.
With regard to claim 32, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Kursun further analyzing data format formatting characteristics (spelling and grammar for example) of at least some of the past communications (0051). The motivation to combine remains the same as outlined above.
With regard to claim 35, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Kursun further discloses analyzing terminology used by the given employee in at least some of the past communications (0051). The motivation to combine remains the same as outlined above.
With regard to claim 36, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Kursun further discloses analyzing a tone used by the given employee in at least some of the past communications (pitch for example, 0051). The motivation to combine remains the same as outlined above.
With regard to claim 37, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Kursun further discloses analyzing salutations used in at least some of the past communications (0051). The motivation to combine remains the same as outlined above.
With regard to claims 38 and 40, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Cidon further discloses checking email text and attachments (0021) and to filter by deletion problematic messages (0023). It would have been obvious for one of ordinary skill in the art, before the instant effective date of filling, to check and filter messages by name and text of the attachments, as taught by Cidon, for anything suspicious in the profile of Kursun for the motivation of better detection of anomalies, a stated motivation of both cited references.
With regard to claim 41, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Kursun further discloses analyzing one or more temporal patterns of the past communications. (0051). The motivation to combine remains the same as outlined above.
With regard to claims 9, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Cidon further discloses an administrator facilitating system monitoring (0023, 0030). It would have been obvious for one of ordinary skill in the art, before the instant effective date of filling, to implement the administrator authorization of Cidon to protect the database and data store of Kursun for the motivation of increased data protection, a stated motivation of Kursun and Cidon.
Claims 33 and 34, are rejected under 35 U.S.C. 103 as being unpatentable over Kursun, in view of Cidon, in further view of Dupont et al., USPN 2012/0137367.
With regard to claim 33, Kursun in view of Cidon discloses the method of claim 1, as outlined above, and Cidon discloses a determining communication frequency (0021), as outlined above, but does not discloses analyzing topics discussed in at least some of the past communications. Dupont discloses a method of creating behavior profiles for users to detect anomalies (abstract) similar to that of Kursun and Cidon. Dupont further discloses analyzing topics discussed in at least some of the past communications to create the behavioral profile (0493, 0499). It would have been obvious for one of ordinary skill in the art, before the instant effective date of filling, to include common topics by users, as taught by Dupont, and the frequency of their use, as taught by Cidon (0021), in the profile of Kursun in view of Cidon for the motivation of better detection of anomalies, a stated motivation of all cited references.
With regard to claim 34, Kursun in view of Cidon in further view of Dupont discloses the method of claim 1, as outlined above, and Dupont further discloses determining sensitive topics on which the given employee is authorized to communicate (1064). The motivation to combine remains the same as outlined above.
References Cited
Banzhof et al., USPN 2006/0191012, discloses a method of network communication risk assessment (0004), and discusses likelihood of attack based on employee role (0031, 0034), but is directed toward setting up a system, rather than constant monitoring and filtering.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434